DETAILED ACTION

Claim Status
Claims 1 and 2 have been amended.
Claim 4 and 5 are newly added
Claims 1-5 are pending and examined as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2022 was filed  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a heat delivering element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification defines the heat delivering element as a piece of metal such as an aluminum or steel (page 3 lines 1-3 of newly amended specification submitted 1/14/2022). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the component that provides the heating. Claim 1 is directed towards a heating unit with a heat delivering element. Through 112 (f) analysis above the specification defines the heat delivery element as a piece of metal (age 3 lines 1-3 of newly amended specification submitted 1/14/2022). There is a gap between the heat delivery element and what supplies this element with heat. The specification defines a heating track 46 on insulation member 40 as providing heat. The heating track or a limitation that provides heat needs to be incorporated into the claim to overcome this rejection. 
                                                                                                                                                                   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gester et al (US 2010/0031510).

With regards to claim 1, Gester et al discloses a heating unit for a shaving razor (cartridge 15, Fig. 4) comprising:
a heat delivering element (heat dissipating strip 40, Fig. 4) having a skin contacting surface (skin contacting surface 41, Fig. 4) for transferring heat to a consumer’s skin during a shaving stroke (the resistive member 46 of heating element 45 delivers heat to the heat dissipating strip 40 which is dissipated over the upper or skin contacting surface 41 of the heat dissipating strip 40 to provide warmth to the user's skin during shaving, paragraph 0042, lines 12-16) and a bottom surface (surface 56, Fig. 4) opposing the skin contacting surface, the bottom surface being encompassed by a perimeter wall formed on and extending outwardly from a periphery of the bottom surface and away from the skin contacting surface (surface 56 being defined by the bottom surface 17 and guard 18, Fig. 4); and
an insulating member (insulating member 50, Fig. 4) positioned within the perimeter wall (the body of the cartridge 15 that holds heating element 45 positioned within bottom wall 17 and sidewalls 16, Fig. 4), the insulating member having a first surface facing the bottom surface of the heat delivering element (surface 52 facing a bottom of heat dissipating strip 40, Fig. 4) and a second surface (surface 51, Fig. 4) as seen below:

    PNG
    media_image1.png
    536
    767
    media_image1.png
    Greyscale

With regards to claim 3, Gester et al discloses wherein the heat delivering element comprises aluminum or steel (heat dissipating strip is a metal such as aluminum or steel, paragraph 0044, lines 2-4).
With regards to claim 4, Gester et al discloses wherein the first surface of the insulating member contacts the bottom surface of the heat delivering element (surface of insulating member 50 contacts the bottom  surface of the heat dissipating strip 40, Fig. 4). 
With regards to claim 5, Gester et al discloses wherein the first surface of the insulating member is bonded to the bottom surface of the heat delivering element (resistive member is joined to insulating members by a sol-gel process, spraying, dipping, spinning, brushing, printing, sputtering, gluing or other suitable techniques, paragraph 0051, lines 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gester et al as applied to claims 1 and 3-5 above, and further in view of Lee et al (US 5,794,343).

With regards to claim 2, Gester et al discloses the heat delivering element is in the guard (paragraph 0007, lines 1-4).
Gester et al does not disclose a plurality of legs extending from the perimeter wall in a direction transverse to and away from the bottom surface wherein the legs are configured to align and secure the heating element to a housing. 
Lee et al teaches a guard (guard member 30, Fig. 2) having a plurality of legs (portions 34,35 and 36, Fig. 2) extending from the perimeter wall (bottom of guard member 30, Fig. 2) in a direction transverse to and away from the bottom surface (bottom surface of guard member 30, Fig. 2)wherein the legs are configured to align and secure the heat delivering element to a housing (secure the guard member 30 to razor blade assembly 10, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the guard of Gester et al with the legs as taught by Lee et al to enhance the mechanical strength of a razor blade. 

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments: Applicant argues 112(f) is not invoked by “heat delivering element”.
Examiner’s response:  The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts.

Applicant’s arguments: Applicant argues the 112(b) for claims 1-5 is not proper. 
Examiner’s response: Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the component that provides the heating. Claim 1 is directed towards a heating unit with a heat delivering element. Through 112 (f) analysis above the specification defines the heat delivery element as a piece of metal (page 3 lines 1-3 of newly amended specification submitted 1/14/2022). There is a gap between the heat delivery element and what supplies this element with heat. The specification defines a heating track 46 on insulation member 40 as providing heat. The heating track or a limitation that provides heat needs to be incorporated into the claim to overcome this rejection. 
Applicant’s argument: Applicant argues the prior art does not disclose or teach all the elements of claim 1. 
Examiner’s response: Gester et al discloses a heating unit for a shaving razor (cartridge 15, Fig. 4) comprising: a heat delivering element (heat dissipating strip 40, Fig. 4) having a skin contacting surface (skin contacting surface 41, Fig. 4) that delivers heat to a consumer’s skin during a shaving stroke (the resistive member 46 of heating element 45 delivers heat to the heat dissipating strip 40 which is dissipated over the upper or skin contacting surface 41 of the heat dissipating strip 40 to provide warmth to the user's skin during shaving, paragraph 0042, lines 12-16) and a bottom surface (surface 56, Fig. 4) opposing the skin contacting surface, the bottom surface being defined by a perimeter wall (surface 56 being defined by the bottom surface 17 and guard 18, Fig. 4). 
Applicant’s argument: Applicant argues the prior art does not disclose or teach all elements of claim 2. 
Examiner’s response: Lee et al teaches a guard (guard member 30, Fig. 2) having a plurality of legs (portions 34,35 and 36, Fig. 2) extending from the perimeter wall (bottom of guard member 30, Fig. 2) in a direction transverse to and away from the bottom surface (bottom surface of guard member 30, Fig. 2)wherein the legs are configured to align and secure the heat delivering element to a housing (secure the guard member 30 to razor blade assembly 10, Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761